Citation Nr: 0512530	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  04-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 1990 rating decision, which assigned an initial 
rating of 10 percent for residuals of a postoperative left 
patellar ligament rupture.

2.  Entitlement to service connection for a heart disorder, 
other than hypertension, to include on a secondary basis.

3.  Entitlement to service connection for a left hip 
disorder, to include on a secondary basis.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a postoperative left patellar ligament rupture.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to a service-connected disability.



REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In a January 2003 rating decision, the 
RO, in pertinent part, continued a 10 percent rating for 
residuals of a postoperative left patellar ligament rupture 
(left knee disability), determined that no new and material 
evidence had been received to reopen the veteran's claim for 
service connection for defective vision, denied service 
connection for hypertension, dizziness, and disorders of the 
heart and left hip, and denied entitlement to a TDIU.  In a 
January 2004 VA Form 9, the veteran perfected his appeal with 
regard to only four issues, listed as issues 2 through 5 
above and specifically stated that he was not appealing the 
denial of service connection for dizziness and defective 
vision.  Even though statements proffered by the veteran's 
attorney include arguments for service connection for 
hypertension as secondary to the veteran's service-connected 
left knee disability, the Board finds that the veteran did 
not perfect an appeal to this issue and as such it is not in 
appellate status.

Subsequently, in a May 2004 rating decision, the RO 
determined that an October 1990 rating decision, assigning an 
initial 10 percent rating for the veteran's service-connected 
left knee disability, did not contain CUE.  In an August 2004 
VA Form 9, the veteran stated that he did not want a hearing 
of any kind and to please send this two appeals to the Board 
as soon as possible, adding that he was perfecting his two 
appeals.  This submission is construed as both a withdrawal 
of his request for a hearing and a timely substantive appeal 
to the denial of his CUE claim.  See 38 C.F.R. §§ 20.202 and 
20.704(e).   


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  In a rating decision dated October 11, 1990, VA granted 
service connection for residuals of a postoperative left 
patellar ligament rupture and assigned an initial 10 percent 
disability rating; VA notified the appellant of this decision 
in December 1990, but the veteran did not initiate a timely 
appeal of the decision and it became final.  

3.  The correct facts, as they were known at the time of the 
October 1990 rating decision, were before the RO, and the 
statutory and regulatory provisions extant at that time were 
correctly applied.  

4.  The October 1990 rating decision was consistent with and 
supported by the existing record and legal authority; it does 
not contain an error which, had it not been made, would have 
manifestly changed the outcome of the claim.  

5.  Other than hypertension, there is no competent medical 
evidence showing the veteran has a current heart disorder.

6.  There is no competent medical evidence showing that the 
veteran has a current left hip disorder.

7.  The veteran's left knee disorder is manifested by 
arthritis and no more than noncompensable limitation in range 
of motion, objective evidence of pain, and subjective 
complaints of weakness and fatigability.

8.  The veteran's sole service-connected disability is 
residuals of a postoperative left patellar ligament rupture, 
rated as 10 percent disabling.

9.  The veteran has a high school education and attended 
college for one year, with additional training in criminal 
investigation and military police procedures; he last worked 
as a bus driver in 1997.

10.  There is no competent medical evidence that the 
veteran's service-connected disability alone precludes him 
from obtaining and retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  No CUE exists in an October 11, 1990 rating decision for 
failing to assign an initial rating in excess of 10 percent 
for residuals of a postoperative left patellar ligament 
rupture.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §3.105(a) 
(2004).

2.  Claimed heart disorder, other than hypertension, was not 
incurred in, or aggravated by, active military service, may 
not be presumed to have been incurred in or aggravated by 
military service and is not related to a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

3.  Claimed left hip disorder was not incurred in, or 
aggravated by, active military service or a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a postoperative left patellar ligament rupture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2004).

5.  The criteria for TDIU due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law not only did away with the 
concept of a well-grounded claim, but also imposed additional 
duties and obligations on VA in notifying a claimant and 
developing claims.  VA also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000.  See 66 Fed. Reg. 
at 45,620-32 (Aug. 29, 2001).  VA is not required, however, 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable to motions for revision of a rating or Board 
decision on the grounds of CUE.  See Juarez v. Principi, 16 
Vet. App. 518, 520-21 (2002) (per curiam order); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).  The Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A regarding the other issues addressed in 
this decision.  The veteran was afforded the opportunity to 
provide lay or medical evidence, which might support his 
claims.  In VCAA letters dated in August, November and 
December 2002, the RO asked the veteran to provide additional 
information in support of his claims and told him that he 
must give VA enough information about any records so that 
such records could be requested on his behalf.  Service 
medical, private hospital, and VA treatment records have been 
associated with the claims file.  In October 2002 and April 
2004, the veteran was afforded VA examinations.  The April 
2004 VA examinations and tests revealed no left hip disorder 
and ruled out any heart disorder other than hypertension.  In 
variously dated letters, two rating actions, two statements 
of the case (SOCs), a June 2004 supplemental statement of the 
case (SSOC), the RO informed the veteran of what was needed 
to establish entitlement to service connection for the 
claimed disabilities, a higher rating and a TDIU and he was 
given additional chances to supply any pertinent information.  
The veteran withdrew his request for a hearing.  He submitted 
duplicate copies of pertinent service and VA medical records 
and private physician statements dated in April 1991 and 
October 2002, which have been associated with the record.  
The veteran asserts that he should have been given another 
left knee X-ray.  But the Board notes that the record already 
contains X-rays of the left knee done in October 2002 and 
December 2003 and an April 1991 private physician statement 
reflecting that the veteran has degenerative joint disease, 
and therefore another X-ray would be redundant and is not 
needed for rating purposes.  Moreover, an April 2004 VA 
treatment record reflects that VA offered to perform a 
magnetic resonance imaging (MRI) study to evaluate his left 
leg tendinosis, but the veteran declined.  The veteran and 
his attorney contends that he should be afforded another VA 
medical examination.  But the Board finds that the 
examinations of record are adequate for rating purposes, 
especially in light of the absence of claimed heart and left 
hip disorders and no competent medical evidence that the 
veteran's sole service-connected disability renders him 
unemployable.  Lay statements from the veteran and his 
attorney also have been associated with the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the claims discussed in this decision.  Under 
these circumstances, the Board finds that the service and 
post-service medical records, VA treatment records, three 
rating actions, and lay statements are adequate for 
determining whether there was CUE in an October 1990 rating 
decision and whether the criteria for service connection, a 
higher rating, and a TDIU have been met.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.

The Board finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  Prior to 
the rating actions on appeal, three separate letters were 
sent to the veteran in 2002.  In these letters, the RO 
provided initial notice of the provisions of the VCAA to the 
appellant and specifically informed the veteran that he 
needed to provide medical evidence showing that a current 
heart and left hip disability exist and were incurred in 
service or resulted from, or were aggravated by, his sole 
service-connected disability, and that his left knee 
disability had worsen and that it rendered him unemployable.  
Although the VCAA notice letters provided to the appellant do 
not contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  In a three 2002 
VCAA letters to the veteran, two SOCs, an SSOC, and their 
cover letters, the RO provided additional notice to the 
appellant regarding what information and evidence must be 
submitted by the claimant, what information and evidence 
might be, or had been, obtained by VA, and gave the veteran 
additional time to submit any comment concerning any 
additional evidence that pertained to his claims.  

In reviewing the agency of original jurisdiction (AOJ) 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a) (West 2002), all questions in a matter 
which under 38 U.S.C.A. § 511(a) (West 2002) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).

The Board finds that the RO has notified the appellant of the 
evidence needed to adjudicate his claims and has obtained and 
developed all relevant evidence necessary for an equitable 
disposition of the issues discussed in this decision, 
particularly in the absence of chronic left hip or heart 
disorders and medical evidence showing that the veteran's 
left knee disability renders him unemployable.  As such, the 
Board finds that there has been no prejudice to the appellant 
in this case that would warrant further notice or 
development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

I. CUE Claim

A.  Rating Criteria in Effect at the Time of the October 1990 
Rating Decision

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. §§ 4.1, 4.2, 4.10 (1990).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1990).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1990).  
The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (1990).

At the time of the October 1990 rating decision, the 
veteran's left knee disability was rated as analogous to an 
impairment of the knee, involving recurrent subluxation or 
lateral instability, under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1990), and assigned an initial 10 percent rating.  
Under Diagnostic Code 5257, a maximum 30 percent rating was 
warranted for severe impairment, a 20 percent rating for 
moderate impairment, and a 10 percent rating for slight 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1990).  Other diagnostic codes provided for a disability 
rating in excess of 10 percent, where there was evidence of 
ankylosis of the knee (Diagnostic Code 5256), dislocated, 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint (Diagnostic Code 5258), 
limitation of flexion to 30 degrees or less (Diagnostic Code 
5260), limitation of extension to 15 degrees or more 
(Diagnostic Code 5261), or malunion of the tibia and fibula 
with moderate knee or ankle disability (Diagnostic Code 
5262).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5260, 5261, 5262 (1990).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of a 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40 and 4.59 (1990).  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2004).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 
38 C.F.R. § 3.105(a) (1990, 2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1990, 2004).

C.  CUE

The Board observes that a claim of CUE is a collateral attack 
on a final decision by a VA Regional Office or the Board.  
Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en 
banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 
179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 
(1999).  Pursuant to 38 U.S.C. § 5109A(a) (West 2002), a 
Regional Office decision is subject to revision on the 
grounds of CUE.  A decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2004).  

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Incorrect application of the law does not necessarily 
constitute grounds for reversal.  See Johnson v. Brown, 9 
Vet. App. 7, 10 (1996) (reversal is the appropriate remedy 
when the only permissible view of the evidence is contrary to 
the Board's decision).  Broad-brush allegations of failure to 
follow the regulations or failure to give due process, or any 
other general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 
313-14.  Furthermore, any breach by VA of its duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete record rather than an incorrect 
one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In VAOPGCPREC 4-2004, the VA's General Counsel held that, for 
a final VA decision to be reversed or revised under 
38 U.S.C.A. § 5109A (CUE) on the ground that VA failed to 
recognize a claim for veterans benefits, it must be concluded 
that: (1) it is obvious or undebatable that, when prior 
filings are construed in the claimant's favor, the pleadings 
constitute an earlier claim for the veterans benefit that was 
subsequently awarded by VA; and (2) VA's failure to recognize 
that claim manifestly affected the subsequent award of 
benefits.

D.  Analysis

The veteran contends that VA committed CUE in the October 
1990 rating action by failing to assign an initial 20 percent 
rating for his left knee disability.  The veteran's attorney 
maintains that a copy of a September 6, 1990 VA examination 
report, allegedly conducted to evaluate the veteran's 
service-connected left knee disability is not in the record 
and as such precludes further appellate consideration of the 
CUE claim.  In addition, the veteran's attorney points out 
that, contrary to the December 2003 SOC, an April 1987 
statement, in which Dr. F. W. R. opined that the veteran's 
left knee disability approximated a 20 percent permanent 
partial impairment of the left lower extremity, was in the 
claims file at the time of the October 1990 rating decision 
and proper consideration of that opinion would have resulted 
in an initial 20 percent disability rating.  

The Board agrees that Dr. F. W. R.'s April 1987 opinion was 
in the record at the time of the October 1990 rating action.  
But, the September 6, 1990 VA examination report to which the 
veteran's attorney refers, was for defective vision (the 
results of which are in the claims file), and not for the 
veteran's left knee disability.  The veteran's left knee was 
examined by VA on June 6, 1990 and the examination report is 
associated with the claims file.  Thus, the Board finds that 
there has been no prejudice to the appellant that would 
warrant further notice or development, his procedural rights 
have not been abridged, and the Board may proceed with 
appellate review of his CUE claim.  

After a complete and thorough review of the record physically 
before VA on October 11, 1990, the Board concludes that there 
was a tenable basis for that decision, which assigned an 
initial 10 percent rating for the veteran's left knee 
disability.  This decision is adequately supported by the 
service medical records and June 1990 examination report 
available to the RO at the time of the October 1990 rating 
action.  At the time of examination in October 1989 and June 
1990, there was no evidence of dislocated, semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, limitation of flexion to 30 degrees 
or less, limitation of extension to 15 degrees or more, 
malunion of the tibia and fibula with moderate knee or ankle 
disability, or ankylosis of the knee to a rating in excess of 
10 percent under Diagnostic Codes 5256, 5258, 5260, 5261, 
5262.  Similarly, there was no objective evidence of 
impairment of the knee, involving recurrent subluxation or 
lateral instability, to warrant a rating under Diagnostic 
Code 5257.  But the October 1989 Medical Board examination 
did show X-ray evidence of arthritis of lower pole of the 
patella and origin of the patellar ligament.  Since the 
veteran's level of limitation of motion of the specific joint 
involved was noncompensable under the appropriate limitation 
of motion codes (Diagnostic Codes 5260 and 5261), a rating of 
10 percent was warranted for the veteran's left knee joint 
under Diagnostic Codes 5003 and 5010 and 38 C.F.R. §§ 4.40 
and 4.59 due to functional loss and painful motion.  Thus, 
the RO properly rated the left knee as 10 percent disabling.  

The Board observes that, in VAOPGCPREC 23-97, the VA General 
Counsel concluded that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010, 5257 (2004).  Later, in August 
1998, the VA General Counsel issued another pertinent 
precedent opinion.  In VAOPGCPREC 9-98, the VA General 
Counsel further explained that, when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
(noncompensable) rating, or, consistent with 38 C.F.R. § 4.59 
(which specifically provides that, when a veteran has 
arthritis that is productive of actually painful motion due 
to unstable or maligned joints due to healed injury, the 
disability is entitled to the minimum compensable evaluation 
for the joint), i.e., 10 percent under either Diagnostic Code 
5260 or 5261).  As neither General Counsel opinion had been 
issued prior to the October 1990, they were not applicable 
here.  Even so, as noted above, there was no objective 
medical evidence of instability or subluxation to warrant a 
compensable rating under Diagnostic Code 5257.  

The overriding reason that the RO decision did not involve 
CUE is that the veteran and his attorney have simply 
disagreed as to how the medical evidence which was before VA 
in 1990 was evaluated.  Service medical records reflect that 
the veteran's left knee disability began in the late 1970's 
with chronic tendinitis, that is, inflammation of the 
patellar ligament.  The left patellar ligament ruptured in 
1985, while playing ball and the veteran later underwent two 
surgical procedures at the Munson General Hospital at Fort 
Leavenworth Kansas.  He was seen at the Kansas University 
Medical Center in 1987 and Dr. F. W. R. opined that the 
veteran's left knee disability approximated a 20 percent 
permanent partial impairment of the left lower extremity.  At 
the time of an October 1989 Medical Board examination, the 
veteran could not squat well, had trouble running, and had 
tried unsuccessfully to improve the condition of his knee 
using a bicycle.  On examination, no effusion was found; 
however, he was quite tender over the lower pole of the 
patella and the patellar ligament.  There was mild 
patellofemoral joint crepitus.  The patella tracked normally 
and its position was good.  Range of motion was from 10 to 
120 degrees, with pain noted on squatting.  X-rays revealed 
elongation and calcification of the lower pole of the patella 
and origin of the patellar ligament.  The assessment was 
chronic tendinitis of the patellar tendon of the left knee, 
which was worsening and interfering with his job as a 
military policeman and on exercise, and the veteran was 
recommended for discharge for failure to meet the physical 
standards for retention.  Thus, at the time of the October 
1990 rating action, there had been X-ray evidence of 
arthritis shown in October 1989.  At a June 1990 VA 
examination, the veteran's left knee was stable and X-rays 
were within normal limits.  There was no effusion.  There was 
some tenderness about the left patella.  Range of motion of 
the left knee was limited to 90 degrees of flexion and lacked 
10 degrees of full extension.  Thus, the more current 
examination findings available at the time of the October 
1990 rating action did not meet the criteria for a 
compensable rating under any of the applicable diagnostic 
codes.  The Board believes that the veteran and his attorney 
are now disagreeing with the October 1990 decision on the 
basis that the physicians who examined the veteran during 
1989 and 1990 were mistaken as to the extent of functional 
loss based on Dr. F. W. R.'s April 1987 opinion.  Although 
Dr. F. W. R. had estimated that the veteran's left knee 
disability approximated a 20 percent permanent partial 
impairment of the left lower extremity, his opinion reflected 
the status of the veteran's left knee in April 1987, not in 
1990, and was not based on VA rating criteria.  Therefore, it 
is accorded little, if any weight, when compared with the 
more recent examination findings in October 1989 and June 
1990.  Such disagreement with the way that VA evaluated the 
evidence from 1989 and 1990 does not, the Board finds, 
constitute CUE.  

As such, the Board concludes, because there was no error of 
fact or law that, when called to the attention of the later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the October 1990 decision was 
not clearly and unmistakably erroneous in failing to award a 
higher initial rating for the veteran's left knee disability.  
In reaching this conclusion, the Board observes that the 
evidence of record at the time of the October 1990 decision 
was correctly reported.  Also, the pertinent statutory and 
regulatory provisions extant at the time of the October 1990 
decision were correctly applied.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the October 1990 decision, 
were not before VA; that the statutory or regulatory 
provisions extant at that time were incorrectly applied; or 
that an undebatable error was rendered of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  See 38 C.F.R. §§ 3.104(a) and 
3.105(a).  Mere disagreement with the weighing of service and 
post-service medical records extant in 1990 does not amount 
to CUE.  Russell, 3. Vet. App. at 313-14.  As such, the Board 
must conclude that the October 11, 1990 rating decision did 
not contain CUE.  

II. Service Connection Claims

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain chronic diseases, including 
cardiovascular-renal disease and arthritis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran contends that he has left hip and heart disorders 
secondary to his service-connected left knee disability or 
medications taken for it.  Service medical records show 
complaints of, treatment for, chest and left hip pain.  But 
there is no evidence that the veteran was diagnosed with 
either a left hip, or a heart, disorder in service.  Post-
service medical records also show treatment for complaints of 
chest and left hip pain.  A July 2002 discharge report from 
St. Francis Hospital shows discharge diagnoses of atypical 
chest pain (thought to be angina pectoris on admission) and 
hypertensive cardiovascular disease.  In an October 2002 
statement, a private physician noted that the findings of a 
July 2002 echocardiogram (ECHO) were essentially normal.  
Similarly, April 2004 VA examination reports and accompanying 
ECHO, exercise tolerance test, and X-ray results, are also 
negative for any disorder of the left hip or heart, except 
for hypertension, which is not on appeal.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, 
the post-service medical evidence fails to show medical 
evidence of any chronic left hip or heart disorder.

In reaching this decision, the Board has considered the 
articles from the Internet, reflecting that chronic use of 
anti-inflammatory drugs (NSAIDs), such as Advil, Motrin, 
ibuprofen and/or Aleve, to relieve aches and pains can lead 
to hypertension (not on appeal) and result in heart disease 
or stroke, submitted by the appellant.  Although this 
information generally may support the appellant's claim, the 
Board does not assign this type of evidence much weight.  
Medical treatise evidence, however, can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
But that is not the case here.  Thus, the Board concludes 
that this information is insufficient to establish the 
required medical nexus opinion in the absence of any heart 
disorder.

The only other evidence the veteran has submitted that 
supports his service-connection claims is his own statements 
and those of his attorney.  Their statements as to their 
belief that he has left hip and heart disorders related to 
his service-connected left knee disability is not competent 
evidence with regard to the nexus issue.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995).  They, as laypersons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95.  Thus, these statements do not establish 
the required evidence needed, and the service-connection 
claims must be denied. 

As the preponderance of the evidence is against the veteran's 
claim for service connection for heart and left hip 
disorders, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-56 (1990).

III. Increased Rating Claim

The veteran contends that the disability rating assigned for 
his left knee disorder should be increased to reflect more 
accurately the severity of his symptomatology.  His attorney 
asserts that he should be assigned separate disability 
ratings, one under Diagnostic Code 5257 and another under 
Diagnostic Codes 5003/5010 as provided for in VAOPGCPREC 23-
97 and in VAOPGCPREC 8-98.

As noted above, disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Unlisted disabilities, 
such as here, may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2004); see also Lendenmann v. 
Principi, 3. Vet. App. 345 (1992).

In DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), the Court 
held that criteria which provide a rating on the basis of 
loss of range of motion require consideration of 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

Arthritis established by X-rays is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 (2004).

Prior to the January 2003 rating decision, the veteran's left 
knee disability was rated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  It is currently rated 
as 10 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5260, for limitation of flexion of the leg.  

As noted earlier, under Diagnostic Code 5257, for impairment 
of the knee, involving recurrent subluxation or lateral 
instability, a maximum 30 percent rating is assigned for 
severe impairment, a 20 percent rating for moderate 
impairment, and a 10 percent rating for slight impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

Under Diagnostic Code 5260, for limitation of leg flexion, a 
maximum 30 percent rating is warranted for limitation of leg 
flexion when it is limited to 15 degrees; a 20 percent rating 
is warranted when it is limited to 30 degrees; and a 10 
percent rating is warranted when it is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  A 
noncompensable rating is warranted when leg extension is 
limited to 5 degrees, a 10 percent rating is warranted when 
it is limited to 10 degrees; and a 20 percent rating is 
warranted when it is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2004).  Standard range of motion 
of a knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2004).  If the evidence 
shows compensable limitation of both flexion and extension, 
two separate disability ratings may be assigned.  VAOPGCPREC 
9-2004.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated at the 
maximum evaluation of 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004).

The Board acknowledges that the veteran's complaints of 
occasional giving way (instability) and that he wears a knee 
brace and uses a cane at times.  But the Board notes that it 
was only after he was diagnosed with diabetes in 2003 that 
the veteran lost weight (reducing from 256 to 232 pounds), 
before that he was clinically obese with a body mass index 
over 30.  At an October 2002 VA examination, the veteran 
reported chronic recurrent pain and swelling of the left 
knee.  Extended periods of weightbearing as well as 
activities such as going up and down stairs or requiring 
squatting exacerbates his condition.  He described occasional 
giving way of the left knee and stated that he used a brace 
most of the time, although he did not have the brace with 
him.  The veteran did not use a cane.  At an April 2004 VA 
examination, the veteran reported everyday-type pain and 
complained of some weakness in the left knee when compared 
with the right knee and some stiffness and occasional 
swelling.  Occasionally, he felt like his knee was going to 
give way.  The veteran stated that he had some fatigability 
with prolonged standing and some lack of endurance.  His knee 
pain flares up whenever he does extensive walking or climbing 
stairs.  The veteran reported using a cane occasionally when 
his knee hurt and a neoprene brace nearly all the time.  At 
both examinations, the veteran stated he was unemployed 
because of his knee.  On examination, there was no objective 
evidence of edema, effusion or episodes of instability.  
Range of motion was from 0 to 125 degrees in October 2002 
with mild pain, and from 5 to 125 degrees without pain in 
April 2004.  Tenderness was noted to palpation.  In October 
2002, the examiner noted some mild limitation of motion with 
mild pain on testing and mild weakness of the quadriceps with 
slight to mild atrophy of the left quadriceps.  While, at the 
April 2004 examination, there was no pain on range of motion 
testing.  Both examiners indicated that it was conceivable 
that pain could further limit function, particularly after 
being on his feet all day.  But it was not feasible to 
attempt to express any of the DeLuca findings in terms of 
additional limitation of motion.

Based on the lack of objective findings of instability or 
subluxation on examination or in outpatient treatment 
records, the Board agrees that a rating under Diagnostic Code 
5257 is not warranted.  Moreover, since the objective 
evidence fails to show dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, a rating under Diagnostic Code 5258 is not warranted.  
Similarly, the evidence of records fails to reveal limitation 
of motion sufficient to warrant a compensable rating under 
either Diagnostic Code 5260 or 5261.  Considering DeLuca and 
38 C.F.R. §§ 4.40, 4.45 and 4.59, and the facts that the 
veteran has been diagnosed with arthritis and there is 
objective evidence of pain and subjective complaints of 
weakness and fatigability, the Board finds that a 10 percent 
rating and no more is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  A higher rating is not 
available under Diagnostic Codes 5256 or 5262, since the 
veteran has not been shown to have ankylosis of the left knee 
or malunion of the left tibia and fibula.  Consequently, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
left knee disability.  

The Board is cognizant of the potential for two separate 
ratings for the veteran's left knee disability if it is rated 
under Diagnostic Code 5257, which includes subluxation or 
lateral instability, and Diagnostic Codes 5003-5010, for 
arthritis.  However, as noted above, there is no objective 
medical evidence of instability or subluxation to warrant a 
compensable rating under Diagnostic Code 5257.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left knee disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The Board acknowledges that the 
veteran claims that his left knee disability makes him 
unemployable.  Significantly, no medical evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization 
or incapacitating episodes, due solely to the veteran's 
service-connected left knee disability, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his service-connected left knee 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.

IV. TDIU

The veteran alleges that he is unable to work because of his 
service-connected left knee disability and seeks a TDIU due 
to that disability.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In a September 2002 statement, the veteran 
alleged that, in his very last job as a bus driver, his knee 
would swell and it took him two days to recover just to be 
able to walk after driving for eight hours, forcing him to 
discontinue his job.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The Board finds no basis to award the veteran a TDIU.  
Service connection is presently in effect for residuals of a 
postoperative left patellar ligament rupture, rated as 10 
percent disabling.  The veteran's combined 10 percent 
disability rating does not meet percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  Moreover, the Board finds that 
the veteran's left knee disability alone is not of such 
severity as to preclude him from engaging in all types of 
substantially gainful employment consistent with his 
education and occupational background.  See 38 C.F.R. 
§§ 3.340. 3.341, 4.16(b).

The veteran had at least one year of college and additional 
training in criminal investigation and military police 
procedures.  Based on VA examination reports, various 
statements, and the veteran's September 2002 VA Form 21-8940, 
he last worked as a bus driver in 1997.  There is no 
indication that he has applied for disability from the Social 
Security Administration.  

The preponderance of the evidence fails to show that the 
veteran's left knee disability alone renders him 
unemployable.  Evidence reveals that the veteran has not been 
receiving regular treatment for his service-connected 
disability, except for prescriptions for pain.  Moreover, the 
veteran indicates that he sometimes uses over-the-counter 
medications for pain.  There is no medical opinion that the 
veteran's service-connected left knee disability by itself 
has interfered with his employability to such a degree that 
he is unable to secure and follow a substantially gainful 
occupation.  The objective evidence of record shows no more 
than a mild impairment in functional ability.  

In other words, the veteran's service-connected disability 
does not render him unemployable.  While the veteran's 
service-connected left knee disability may result in some 
degree of industrial impairment, the preponderance of the 
evidence is against a finding that it alone renders him 
unable to obtain or retain substantially gainful employment.  
Significantly, there is no medical opinion of record that the 
veteran's service-connected disability have interfered with 
his employability to such a degree that he is unable to 
secure and follow a substantially gainful occupation.  The 
veteran has not applied for Social Security disability, even 
though he maintains that he quit his last job because of his 
left knee disability.  In view of the various VA examination 
findings, the fact that the veteran has only occasional 
treatment for his left knee disability since 2002, and the 
fact that prior to 2004 he was clinically obese, which could 
be the most significant contributor to the veteran's knee 
pain, the Board is not persuaded that the veteran is 
incapable of performing substantially gainful employment, due 
solely to his service-connected left knee disability.  
Accordingly, while the veteran's service-connected disability 
may limit him from some particular jobs, the evidence fails 
to show that it alone would prevent all forms of 
substantially gainful employment for which the veteran would 
be otherwise qualified by reason of his education and work 
experience.  

The only remaining evidence the appellant has submitted that 
supports his claims are his own statements, along with others 
made by his attorney.  They, as laypersons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence, or level of functional impairment, of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan, 7 Vet. App. at 365.  Thus, their 
statements do not establish the required evidence needed.  
See Espiritu, 2 Vet. App. at 494-95.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine under 38 U.S.C.A. § 5107(b) in connection with the 
veteran's claim for a TDIU; however, as the preponderance of 
the evidence is against the claim, that doctrine does not 
apply.  See Gilbert, 1 Vet. App. at 55-56.  As a result, the 
Board finds that the criteria for a TDIU are not met, and the 
appeal is denied.


ORDER

The appeal, based on CUE in an October 1990 rating decision, 
which assigned an initial 10 percent rating for residuals of 
a postoperative left patellar ligament rupture, is denied.

Service connection for a heart disorder, other than 
hypertension, to include on a secondary basis, is denied.

Service connection for a left hip disorder, to include on a 
secondary basis, is denied.

A rating in excess of 10 percent for residuals of a 
postoperative left patellar ligament rupture is denied.

A TDIU due to a service-connected disability is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


